UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7142


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MUHAMMED MAHDEE ABDULLAH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:04-cr-00371-FL-1)


Submitted: April 29, 2021                                          Decided: May 6, 2021


Before WYNN, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Muhammed Mahdee Abdullah, Appellant Pro Se. Banumathi Rangarajan, Environment &
Natural Resources Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Jennifer P. May-Parker, Assistant United States Attorney, Joshua L.
Rogers, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Muhammed Mahdee Abdullah appeals the district court’s orders denying his

motions for a sentence reduction pursuant to § 404 of the First Step Act of 2018, Pub. L.

115-391, 132 Stat. 5194, compassionate release, and reconsideration. * We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court.   United States v. Muhammed Abdullah, No. 5:04-cr-00371-FL-1

(E.D.N.C. July 24, 2020; Oct. 9, 2020). We also deny Abdullah’s motion for appointment

of counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




       *
          Abdullah has waived review of the district court’s denial of his motion for
compassionate release because he did not raise the issue in his informal brief. See 4th Cir.
R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (limiting our review to
issues raised in the informal brief).

                                             2